Citation Nr: 1812065	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-43 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disabling rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial disabling rating in excess of 30 percent for gastroesophageal reflux (GERD).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from May 1981 to May 1984.

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2008 rating decision in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO), in part, denied entitlement to service connection for PTSD, and an April 2009 rating decision in which the Chicago, Illinois RO granted service connection for a back disability at a 20 percent evaluation and granted service connection for a stomach condition, claimed as chronic gastritis and duodenitis, at a 10 percent disabling evaluation.  In April 2017, the Board remanded this appeal for further development.

The Board notes that during the pendency of the claim, the rating evaluation for the back disability was increased to 40 percent.  Likewise, the rating evaluation for GERD disability was increased to 30 percent.

The Board also notes that the Veteran has been diagnosed with numerous psychiatric disorders over the years, including PTSD and mood disorder.  It is unclear from the record as to which symptoms are attributable to which diagnosis.  As such, the Board will consider all of the symptomatology contained in the evidence and will consider the claim as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

The issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The record does not establish that the Veteran has had a diagnosis of either favorable or unfavorable ankylosis, or indicates that the Veteran's IVDS manifests such that it caused incapacitating episodes for a total duration of at least six weeks within a twelve month period.

2.  The record does not establish that the Veteran's symptoms manifested in severe symptoms which include frequent and prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent disabling a lumbar spine disability have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for an initial rating in excess of 30 percent for GERD have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Lumbar Spine

The Veteran currently has a 40 percent disabling evaluation, effective March 29, 2007, for his thoracolumbar disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, which is governed by a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula),  a 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

A 50 percent rating is warranted when there is unfavorable ankylosis of the thoracolumbar spine.  Id.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Id.

The rating criteria also includes the following provisions:

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that a10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  Id.

A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Id.

A 60 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  Id.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 , whichever method resulted in the higher evaluation.

Turning to the record of evidence, in August 2008, the Veteran was afforded a VA examination.  The Veteran reported constant lower back pain with 7 or 8 out of 10 intensity.  The Veteran described the duration as constant, occurring throughout the day.  The Veteran further stated that the he had flare-ups daily, and his pain goes up to 9 or 10 out of 10 in intensity.

The examiner reported that the Veteran had thoracolumbar flexion of 30 degrees, and that the Veteran was not able to stand erect.  The examiner was not able to further test range of motion due to the Veteran's pain.  The examiner reported that the Veteran had had no surgery on his back and no incapacitating episodes.

In a February 2009 VA examination, the Veteran stated that he experienced constant sharp pain in the low back.  The Veteran reported that his typical pain on a daily basis was 8 out of 10.  The Veteran also stated that he has flare-ups of low back condition by bending, lifting, walking, weather, and overuse.  The Veteran stated that he has flare-ups with a daily frequency, two to three hours in duration and pain intensity of 10 out of 10.  The Veteran stated that after repetitive use or during a flare-up, the range of motion and function of his low back are additionally moderately to severely more limited by pain, weakness, incoordination, and fatigability.  The Veteran stated that, in the past year, he had not had any incapacitating episodes due to low back pain.

The examiner reported range of motion (ROM) as follows: forward flexion is from 0 to 50 degrees, with pain beginning at 20 degrees; extension is from 0 to 10 degrees, with pain beginning at 10 degrees; right lateral bending from 0 to 10 degrees, with pain beginning at 10 degrees; left lateral bending from 0 to 10 degrees, with pain beginning at 10 degrees; right lateral rotation from 0 to 10 degrees, with pain beginning at 10 degrees; and left lateral rotation from 0 to 10 degrees, with pain beginning at 10 degrees.  The examiner reported that there was no change shown upon repetitive testing.

In a March 2011 VA examination, the Veteran reported that his pain intensity on a daily basis was 7 out of 10.  The Veteran stated that his pain was exacerbated by sitting or with straining such as coughing or sneezing.  The Veteran reported no incapacitating episodes.  

The examiner reported that the Veteran stood semi flexed.  The examiner noted forward flexion of 0 to 20 degrees.  The examiner also noted that the Veteran stated he could not flex/extend/ lateral flex or rotate from this position due to pain.  The examiner stated that the Veteran did not provide maximum effort, perhaps due to apprehension of pain and accordingly, range of motion measurements could not be used in any meaningful way for a disability determination.

In a December 2013 VA examination, the examiner reported range of motion (ROM) as follows: forward flexion from 0 to 40 degrees, with pain beginning at 25 degrees; extension from 0 to 15 degrees, with pain beginning at 10 degrees; right lateral flexion from 0 to 10 degrees, with pain beginning at 10 degrees; left lateral flexion from 0 to 10 degrees, with pain beginning at 10 degrees; right lateral rotation from 0 to 5 degrees, with pain beginning at 5 degrees; and left lateral rotation from 0 to 5 degrees, with pain beginning at 0 degrees.  

The examiner reported additional limitation in ROM following repetitive use testing.  The examiner stated that contributing factors include less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.

The examiner noted that the Veteran had IVDS of the thoracolumbar spine.  The examiner reported that the Veteran's incapacitating episodes had a total duration of at least six weeks during the past twelve months.  The Board notes that the Veteran's medical records of file do not indicate physician-prescribed bed rest during a twelve month period prior to this examination.

In a May 2016 VA examination, the Veteran reported that over the years, his back has deteriorated.  He stated that he has two ruptured discs in his lower back.  The Veteran also reported that he sees a chiropractor every couple of weeks, and has acupuncture treatments once in two months.  The Veteran further reported that his main problem is chronic, intermittent low back pain.  The Veteran described his pain as a stabbing type of pain that sometimes radiates to his legs.  The Veteran also reported flare-ups due to change in weather and over use.  He stated that, during his flare-ups, he can't do much.

The examiner reported range of motion (ROM) as follows: forward flexion from 0 to 65 degrees; extension from 0 to 15 degrees; right lateral flexion from 0 to 15 degrees; left lateral flexion from 0 to 15 degrees; right lateral rotation from 0 to 20 degrees; and left lateral rotation from 0 to 20 degrees.  The examiner noted that the Veteran's ROM itself contributed to a functional loss, but the examiner reported that the Veteran was very independent.  The examiner stated that the Veteran drives without difficulty and gets around with the use of a cane.  The examiner also stated that pain was noted on examination of extension, right lateral flexion and left lateral flexion.  The examiner also noted pain of weight-bearing.  The examiner stated that pain did not result in or cause functional loss.  The examiner stated that there was objective evidence of localized tenderness in the paraspinal lumbar spine area, and probable facet joints.  The examiner noted that there was not additional functional loss upon repetitive testing.  

The examiner stated that the Veteran had IVDS of the thoracolumbar spine, but reported that the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the last twelve months.  The examiner also reported imaging studies in which arthritis was documented.

After review of the record, the Board finds that a 40 percent disabling evaluation is appropriate.  The evidence of record establishes that the August 2008 VA examination reported forward flexion of 30 degrees.  The Board notes that after the March 2011 VA examination in which the Veteran had 20 degrees forward flexion, the Veteran's subsequent range of motion exceeds forward flexion of 30 degrees.  Moreover, the record does not establish that the Veteran has had a diagnosis of either favorable or unfavorable ankylosis.  Thus a 50 percent rating is not warranted.  For these reasons, the Veteran's symptoms more closely approximate to a 40 percent disabling rating. 

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the evaluation for the Veteran's orthopedic manifestations of his service-connected thoracolumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the December 2013 VA examination showed additional loss of function after repetitive testing, which was contemplated in the disabling evaluation.  However, there is no evidence that the Veteran's thoracolumbar spine was ankylosed at any point, even considering flare-ups or repetitive motion.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of IVDS is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The December 2013 VA examination noted IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Review of the record, however, does not reveal such incapacitating episodes that required physician-prescribed bed rest for a total of six or more weeks between March 2010 and March 2011.  Therefore, evaluation under this formula would not result in a higher rating, and is not warranted.

The Board acknowledges that the Veteran has neurological symptoms related to his lumbar spine disability.  However, his neurological impairment has already been contemplated in his separate 20 percent ratings for right and left lower extremity radiculopathy.  

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating is warranted.

For all these reasons, the Board finds that a rating in excess of 40 percent disabling for a lumbar spine disability is not warranted.

GERD

The Veteran also contends that his service-connected GERD warrants a rating in excess of 30 percent disabling.

The Veteran's stomach disability is rated under hyphenated diagnostic code 7399-7301.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  For example, Diagnostic Code 7399 is used to identify unlisted digestive system disabilities.

Under Diagnostic Code 7301, moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  38 C.F.R. § 4.114 (2017). 

A 50 percent rating is warranted for severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Id.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

In an August 2008 VA examination, the Veteran reported that he had nausea and vomits one to two times per week.  He stated that he took over the counter medication for his symptoms.  He had no periods of incapacitation due to stomach or duodenal disease.

The examiner stated that the Veteran's June 2006 endoscopy showed a small polyp in the duodenal bulb.  The examiner also reported conic duodenitis with foci of neuroendocrine cell hyperplasia.  The examiner further reported that the Veteran's April 2007 upper endoscopy showed patchy erythema in the duodenal bulb, without any residual polyp, and hiatal hernia.  The examiner stated that pathology report was consistent with chronic duodenitis and chronic gastritis with surface erosion.

In a February 2009 VA examination, the Veteran reported a history of daily nausea, weekly vomiting, weekly diarrhea, bloating, daily reflux and frequent heartburn.

The examiner stated that the Veteran's June 2006 endoscopy showed a small polyp in the duodenal bulb.  The examiner also reported chronic duodenitis with foci of neuroendocrine cell hyperplasia.  The examiner further reported that the Veteran's April 2007 upper endoscopy showed patchy erythema in the duodenal bulb, without any residual polyp, and hiatal hernia.  The examiner stated that pathology report was consistent with chronic duodenitis and chronic gastritis with surface erosion.

In a July 2009 VA medical record, an examiner documented the Veteran's endoscopy.  The examiner stated that eight sessile polyps, 2 to 4 millimeters in size, were found in the ascending colon and in the cecum.  The examiner also reported a pedunculated polyp, 10 millimeters in size, found in the sigmoid colon, and a sessile polyp, 5 millimeters in size, found in the rectum.  The examiner stated that that these polyps were removed with a cold snare.  The examiner went on the state that a few small-mouthed diverticula were found in the sigmoid colon, and internal hemorrhoids were found during retroflexion.

In a March 2011 VA examination, the examiner reported that the Veteran had a history of GERD which was well-controlled on medication.  The examiner stated that the Veteran had not had any adenomas or ampullary growths on previous EGDs.

In an August 2012 VA medical record, the Veteran reported that he has continued to receive colonoscopies every six months to a year.  The Veteran stated that each time there have been multiple polyps found, the lowest number found being four.  His last colonoscopy was July 2012.

In a May 2016 VA examination, the Veteran reported that he has a burning sensation behind his chest bone.  He reported that his medication is controlling his symptoms, but sometimes he feels his symptoms get worse.  He reported that he did not know what causes the symptoms to increase.  The Veteran stated that he sometimes he throws up, with a frequency of once in a couple months.

The examiner reported that the Veteran's last EGD was in May 2015.  The examiner stated that there were findings of z-line irregular from incisor, esophageal mucosal changes suspicious for short segment Barrett's esophagus, LA Grade B reflux esophagitis, six centimeter hiatus hernia, erythematous mucosa in the antrum, and normal examined duodenum.  The examiner further stated that duodenal bulb scar biopsy showed no pathologic change, and esophagus biopsy showed fragments of scant squamous mucosa and abundant columnar mucosa which was positive for intestinal metaplasia (Barrett's esophagus) and negative for dysplasia or malignancy.  The esophagus biopsy also showed acute and chronic inflammation.

The Veteran's reported symptoms include pyrosis, reflux, nausea with duration of less than a day and frequency of four or more episodes a year, and vomiting with duration of less than a day and frequency of once a year.  The examiner also reported that the Veteran had no esophageal stricture, spasm of esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.

The Veteran's VA medical records show that the Veteran sought treatment for his colon throughout the appeals period.  The record indicates that his last EGD was August 2017.  The biopsy showed Barrett's esophagitis, no dysplasia, and transvers colon polyp.

After review of the record, the Board finds that a 30 percent disabling evaluation is appropriate.  The record indicates that the Veteran's symptoms manifested as moderately severe with recurrent polyps, infrequent vomiting and nausea, and inflammation.  A 50 percent rating is not warranted because the Veteran's symptoms did not manifest in severe symptoms which include frequent and prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Therefore, a 30 percent disabling rating is warranted.

Additionally, the Board has also considered whether an additional or higher rating is warranted under another Diagnostic Code.  In that regard, the Board notes that under 38 C.F.R. § 4.114, "[r]atings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other."  Rather, a single evaluation should be assigned under the Diagnostic Code which best reflects the predominant disability picture, and elevation to the next higher evaluation may be allowed where warranted by the severity of the overall disability.  Here, the predominant disability picture is covered by the currently assigned Diagnostic Code, as the Veteran's symptoms are primarily those addressed in Diagnostic Code 7301.  While the Board acknowledges that the record reflects a diagnosis of gastritis, the evidence does not reflect chronic gastritis with multiple severe hemorrhages, or large ulcerated or eroded areas, the criteria for higher ratings under Diagnostic Code 7307 for gastritis.  38 C.F.R. § 4.114 (2017).

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating is warranted.

For all these reasons, the Board finds that a rating in excess of 30 percent disabling for GERD is not warranted.


ORDER

Entitlement to an initial disabling rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to an initial disabling rating in excess of 30 percent for GERD is denied.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's acquired psychiatric disorder, to include PTSD.

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is due to his period of service.  Specifically, the Veteran asserts that during service, he witnessed the suicide of a fellow serviceman during his period of service which resulted in his acquired psychiatric disorder.  He also stated that he was hospitalized after a piece of aircraft fell on him during service, and he has been in pain since that time.

In April 2017, the Board noted a difference of opinion among medical professionals with regard to whether the Veteran's psychiatric disorder was related to service.  The Board directives requested a VA examination to reconcile the opinions of file and determine whether the Veteran's mood disorder/depression was causally related to the Veteran's active duty service, or to a service-connected disability or combination of service-connected disabilities.

In a June 2017 VA addendum opinion, the examiner stated that it was less likely as not that the Veteran's mood disorder/depression is a chronic condition.  The examiner explained that the Veteran's current extended vacation in the Philippines suggested that he is functioning adequately.  The examiner also stated that there were notes from the Manila Clinic that the Veteran was seeking pain medications which had not been forwarded from home as expected.  He returned recently to attend a family funeral, another acute non service-connected stress.

The examiner went on to state that it was less likely than not that the Veteran's mood disorder/depression was related in any way to his active duty service, to service-connected disability, or to a combination of service-connected disabilities (obstructive sleep apnea, asthma, lumbar spine degenerative disc disease with radiculopathy of bilateral lower extremities, gastroesophageal reflux disease, hiatal hernia, and gastroduodenitis).  The examiner stated that the Veteran's mental disorder diagnosis at the time of his PTSD VA examination was given as mood disorder, depression secondary to multiple non-service-connected factors (mother's declining health, wife's infidelity, pending divorce, financial problems, death of step-son last year).  The examiner explained that these were considered acute, situational stresses and would not ordinarily result in a chronic psychiatric mood disorder.  The examiner noted that the Veteran did not indicate during the VA examination that his depressive symptoms were related to his health, but rather to various psychosocial factors.  

The Board notes that the June 2017 examination did not seem to take into account the May 2008 and June 2008 private medical records in order to reconcile the opinions of record.  Therefore, the Board finds the opinion inadequate for adjudicating purposes.

During the pendency of the appeal, the Veteran submitted a December 2017 private medical examination, which stated that the symptoms of the Veteran's disorder were due to his military experience and its aftereffects.  His present disabilities are due to his PTSD based on the DSM-V criteria.  This opinion provided no reasons of bases for the conclusion reached.  Thus, the Board also finds the opinion inadequate for adjudicating purposes.

In regard to service connection based on direct causation theory, while the Veteran has submitted internet based evidence regarding a serviceman's death, the record does not establish that the Veteran witnessed the incident or would have been available to witness the incident.  The dueling medical opinions seem to rest largely on whether or not this stressor is verifiable.  The Board notes that, though VA issued a November 2008 memorandum of formal finding on a lack of information required to verify stressors, the memorandum did not address this stressor.  Moreover, though a July 2015 statement from the Veteran has suggested that his behavior changed in the military after the claimed stressor, his military personnel files are not of record.  As there is no evidence that this stressor has been explored for verification and the medical opinions rely on the verifiability of such stressor, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for military personnel records of the Veteran not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Undertake appropriate action to conduct additional search(es) to verify the Veteran's claimed in-service stressor.  If the stressor cannot be verified, VA should issue a memorandum of formal finding.

3.  After Steps 1 and 2 have been completed, send the Veteran's file, to include any records resulting from the search, to an appropriate VA examiner.  The examiner should review the claims file, including a copy of this remand.  The examiner should determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD. 

a.  Should the claimed stressor be verified, the examiner, after review of the file, to include the November 2016 VA medical record, and the May 2008 and June 2008 private medical records, should provide opinions as to the following:

Whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, to include PTSD, began in service, was caused by service, or is otherwise related to service, OR 

b.  If the claimed stressor is not verified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, to include PTSD, is due to or aggravated by the Veteran's service-connected disability or combination of disabilities.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of skin condition symptoms.  The examiner should explain the medical basis for the conclusions reached.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

4.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


